   Fill in this information to identify the case:

   Debtor 1         Jeffery Micheal Lynch
   Debtor 2         Cecilia Ann Lynch
   (Spouse, if filing)

   United States Bankruptcy Court for the:                            District of   Kansas
                                                                                    (State)

   Case number           21-40078-dls




   Official Form 410S2
   Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                       12/16
   If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
   debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
   filing that you assert are recoverable against the debtor or against the debtor’s principal residence.

   File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002. 1.
                                  U.S. Bank Trust National Association,
                                  as Trustee of the LB-Cabana Series IV
   Name of creditor:              Trust                                                       Court claim no, (if known):   8
   Last 4 digits of any number you use to
   identify the debtor’s account:        XXXXXX6433

   Does this notice supplement a prior notice of postpetition fees, expenses, and charges?


   X     No

         Yes. Date of the last notice:


   Part 1:           Itemized Postpetition Fees, Expenses, and Charges
   Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
   escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved
   an amount, indicate that approval in parentheses after the date the amount was incurred.
        Description                                               Date incurred                                              Amount

   1.       Late charges                                                                                                        (1)    $
   2.       Non-sufficient funds (NSF) fees                                                                                     (2)    $
   3.       Attorney fees for filing this PPFN                              07/26/21                                            (3)    $   150.00
   4.       Filing fees and court costs                                                                                         (4)    $
   5.       Bankruptcy/Proof of claim fees                                  03/31/21                                            (5)    $   250.00
   6.       Appraisal/Broker’s price opinion fees                                                                               (6)    $
   7.       Property inspection fees @ $16.50                               05/05/21, 06/15/21                                  (7)    $   33.00
   8.       Tax advances (non-escrow)                                                                                           (8)    $
   9.       Insurance Advances (non-escrow)                                                                                     (9)    $
   10.      Property preservation expenses.                                                                                     (10)   $
   11.      Other. Specify:       POC payment history                       03/31/21                                            (11)   $   250.00
   12.      Other. Specify:       First Class Mail                          03/31/21                                            (12)   $   1.42
   13.      Other. Specify:       Plan review                               03/02/21                                            (13)   $   150.00
   14.      Other. Specify:       Property Registration Fee                 06/23/21                                            (14)   $   385.00




   The debtor or trustee may challenge whether the fees, expenses, and changes you listed are required to be paid.
   See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2
                                        Case Notice of Postpetition Mortgage Fees, Expenses, and Charges
                                              21-40078         Doc# Filed 07/26/21 Page 1 of 3                                               Page 1
   Debtor
   1             Jeffery Micheal Lynch                                                        Case number (if known)      21-40078-dls
                 First Name      Middle Name     Last Name




   Part 2:       Sign Here

   The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
   telephone number.
   Check the appropriate box.

       I am the creditor.

   √   I am the creditor’s authorized agent.




   I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
   knowledge, information, and reasonable belief.

             X      /s/Wendee Elliott-Clement                                                         Date:     7/26/21
                    Signature




   Print:           Wendee Elliott-Clement                                                            Title   Attorney
                    First Name           Middle Name         Last Name


   Company          SouthLaw, P.C.


   Address          13160 Foster Suite 100
                    Number                                       Street

                    Overland Park, KS 66213-2660
                    City                                         State    ZIP Code



                                                                                             ksbkecf@southlaw.com
   Contact phone              (913) 663-7600                                         Email




Official Form 410S2
                                               Case Notice of Postpetition Mortgage Fees, Expenses, and Charges
                                                     21-40078         Doc# Filed 07/26/21 Page 2 of 3                                    Page 2
                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF KANSAS AT TOPEKA

 In Re:                                                      )
                                                             )
 Jeffery Michael Lynch and Cecilia Ann Lynch, Debtors        )
                                                             )          Case No. 21-40078-dls
 U.S. Bank Trust National Association, as Trustee of the LB- )
 Cabana Series IV Trust, by Rushmore Loan Management )                  Chapter: 13
 Services, LLC, loan servicing agent for Moving Creditor     )
                                                             )
 vs.                                                         )
                                                             )
 Jeffery Michael Lynch and Cecilia Ann Lynch, Debtors        )
                                                             )
 and                                                         )
                                                             )
 Jan Hamilton, Trustee                                       )

                               CERTIFICATE OF MAILING/SERVICE

The undersigned does hereby certify that a true and correct copy of the foregoing was filed electronically
on this July 26, 2021 with the United States Bankruptcy Court for the District of Kansas , and shall be
served on the parties in interest via email by the Court pursuant to CM/ECF as set out on the Notice of
Electronic Filing as issued by the Court and shall be served by U.S. Mail, First Class, postage prepaid, on
those parties directed by the Court on the Notice of Electronic Filing issued by the Court and as required
by the Federal Rules of Bankruptcy Procedure and the Local Rules of the United States Bankruptcy Court.

Jeffery Micheal Lynch                                    Jan Hamilton
Cecilia Ann Lynch                                        509 SW Jackson St.
2411 SW Buchanan                                         Topeka, KS 66603
Topeka, KS 66611                                         TRUSTEE
DEBTOR
                                                         Office of the United States Trustee
J. Shannon Garrett                                       301 North Main, Suite 1150
Garrett Law LLC                                          Wichita, KS 67202
1100 SW Wanamaker Suite 103                              U.S. TRUSTEE
Topeka, KS 66604
ATTORNEY FOR DEBTOR

SOUTHLAW, P.C.

 s/ Wendee Elliott-Clement
Steven L. Crouch, (MBE #37783; EDMO #2903; KSFd #70244)
Wendee Elliott-Clement (MBE #50311; KS #20523)
13160 Foster Suite 100
Overland Park, KS 66213-2660
(913) 663-7600
(913) 663-7899 Fax
ksbkecf@southlaw.com
ATTORNEYS FOR CREDITOR

File No. 222947
Case No: 21-40078-dls
                        Case 21-40078     Doc#      Filed 07/26/21      Page 3 of 3
